Citation Nr: 0519786	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-03 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1944 to April 
1946.

This appeal is from a Department of Veterans Affairs (VA) 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO).

The veteran's appeal is advanced on the docket of the Board 
of Veterans' Appeals because of his advancing age.  38 C.F.R. 
§ 20.900(c) (2004).


FINDINGS OF FACT

The veteran's bilateral hearing loss is not the result of 
disease or injury sustained in service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

The essence of this claim is the veteran's assertion in 
statements of July and November 2002 and May 2005 that his 
bilateral loss of hearing results from fungal infection in 
service and acoustic trauma from artillery fire aboard ship 
during World War II.  His service medical records show he had 
normal hearing on entrance, and is thus presumed of sound 
hearing on entrance into the service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2004).  The service 
medical records show he had normal hearing at separation.  
The veteran has asserted he had artillery noise exposure 
during combat.  VA did not obtain records to confirm or 
contradict the assertion.  For this decision, let it be 
assumed the veteran was in combat, and his report of noise 
exposure is presumed true.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).

Taking the veteran's history as credible, the following facts 
are not in dispute.  The veteran had fungal ear infections in 
service that were not present at separation.  The veteran was 
exposed to 40 mm and 50 mm artillery on shipboard during 
World War II.  The veteran had normal hearing on separation 
from service.  The veteran was exposed to the industrial 
noise in a steel mill for 40 years subsequent to service, 
using ear protection only during the last eight years, after 
losing his hearing.  The veteran first obtained hearing aids 
at about age 35.  The veteran developed a disorder manifested 
by dizziness and vertigo after service.  Some physicians 
diagnosed Meniere's syndrome; others disputed the diagnosis.  
The veteran had problems with fluctuating hearing loss and 
dizziness in the 1960s and he underwent corrective surgery 
for a right-sided perilymph fistula in the 1970s.  In 1992, 
the veteran began having falling incidents related to 
balance; he underwent labyrinthectomy of the right ear.  He 
then had laser myringotomy with steroid injection with 
improvement of left-sided hearing and subsequently a left-
sided cochlear implant in February 2000.  The surgical 
diagnoses were sensorineural hearing loss and congenital 
anomaly of the inner ear.  The surgeon noted that fungal 
otitis externa had resolved.  The veteran has profound 
sensorineural hearing loss bilaterally, with no responses 
within the measurable range of the audiometer and no speech 
recognition on VA examinations in August 2002 and April 2004.

The veteran's history does not show a chronic hearing loss 
diagnosed in service that could be the basis of service 
connection either as a chronic disease noted as such in 
service or because of continuity of symptomatology between 
current hearing loss and hearing loss noted in service.  
38 C.F.R. § 3.303(b) (2004).  If the hearing loss is linked 
to service by continuity of symptomatology with a condition 
noted in service, that condition would have to be fungal 
infection or noise exposure.  Id.  There is no evidence of a 
10 percent disabling hearing impairment within one year 
following service, thus there is no basis to determine 
whether such a hearing loss could be presumed service 
connected as a disease of the central nervous system.  
38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. §§  3.307, 
30309(a) (2004).

There is a hiatus in the medical records from the April 1946 
Navy separation examination and the November 1999.  The 
custodian of the veteran's service records has reported that 
it has furnished VA all that are available.  The veteran 
served in the Navy, and Navy records were not among those 
burned in the July 1973 fire at the National Personnel 
Records Center.  The veteran has asserted that were his 
service medical records available, they would show treatment 
for fungus infection of his ears.  Whereas, for reasons 
explained below, the fact of prior fungus infection is not 
material to this decision, it is also not a fact in dispute 
that VA must investigate further to verify.  All interval 
information is from the veteran, and, as stated above, is 
taken as credible and accurate.  The detailed private records 
from November 1999 and thereafter pertain to treatment of 
hearing in one or the other ear, but the records are not 
evidence of the initial cause or time of onset of the 
veteran's problems.

The veteran's hypothesis that his hearing problems started 
with fungal infections of the ears in service is his lay 
medical opinion.  He does not report having expertise in 
otology, audiology, or any other related field.  Even though 
his doubtless sincere conviction is understandable, it is a 
lay opinion on a matter that requires medical expertise to 
give the opinion value as evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Likewise, the statements of his World 
War II shipmates credibly report recollections of the 
veteran's earaches and ear infections, but they are not 
medical evidence.  VA cannot draw the medical conclusion that 
the veteran's bilateral hearing loss is related to fungal 
infections or earaches in service based on lay recollections 
that he had fungal infections and earaches aboard ship.  Id.

VA examined the veteran in August 2002 and in April 2005.  
Both reports show a detailed review of the veteran's history, 
both as recorded in his VA claims file, included records of 
the history he provided treating private physicians from 
November 1999 and thereafter, and as he reported it to the VA 
examiners.  Both examiners opined that it was unlikely that 
fungal infection caused subsequent hearing loss, which they 
explained by reference to findings in the private medical 
records.  Both found multiple other factors probably caused 
the veteran's hearing loss, including congenital abnormality 
of the inner ear, occupational noise exposure, and 
presbycusis.  Both examiners opined that it was less likely 
than not due to military noise exposure.  The April 2004 
examiner stated, "It is my opinion that the veteran's 
hearing loss is possibly resultant from a combination of 
problems.  It is likely a sum of insults to the auditory 
system that occurred over time, which include disease, 
environmental noise, and age-related degeneration.  It is 
less likely than not that the veteran's bilateral hearing 
loss is etiologically related to exposure to acoustic trauma 
during his active military service.

Taken in context of each whole report, it is clear that the 
disease to which the VA opinion refers is the post-service 
disease documented in the private treatment records, not the 
fungal infection in service, which both VA examiners clearly 
opined did not cause the veteran's hearing loss.

In sum, the two VA medical opinions are clearly adverse to 
the veteran's claim.  They provide thorough, well-reasoned 
explanations for their conclusion with specific references to 
the private medical records that they interpret as showing 
the probable causes of the veteran's hearing loss.  The 
private otological and audiological treatment records either 
are not probative of the question whether the veteran's 
bilateral hearing loss is the result of noise or disease in 
service, or, as the VA examiners' reports show, tend to be 
adverse because they show medically more likely explanations 
for the veteran's hearing loss.  Lay statements of the 
veteran and others are credible in their report of events, 
but for lack of medical expertise of the writers have no 
probative value to link the veteran's bilateral hearing loss 
to service.  The preponderance of the evidence is against the 
veteran's claim, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


